Exhibit 99.2 NETWORKING (A Business of Avaya Inc.) Special Purpose Interim Combined Financial Statements For the Six Months Ended March 31, 2017 and 2016 (Unaudited) Networking (A Business of Avaya Inc.) Index to Special Purpose Interim Combined Financial Statements (unaudited) Page Special Purpose Interim Combined Statements of Assets to be Acquired and Liabilities to be Assumed 2 Special Purpose Interim Combined Statements of Revenues and Direct Expenses 3 Notes to Special Purpose Interim Combined Financial Statements 4 Networking (A Business of Avaya Inc.) Special Purpose Interim Combined Statements of Assets to be Acquired and Liabilities to be Assumed March 31, 2017 and September 30, 2016 (Unaudited) (In millions) March 31, September 30, ASSETS ACQUIRED Current assets: Accounts receivable, net $ $ Inventory Other current assets Total current assets Property, plant and equipment, net Acquired intangible assets, net Goodwill Other assets Total assets acquired $ $ LIABILITIES ASSUMED Current liabilities: Accounts payable $ $ Payroll and other obligations Deferred revenue Other current liabilities Total current liabilities Restructuring reserve Pension liability Other liabilities Total liabilities assumed $ $ NET ASSETS ACQUIRED AND LIABILITIES ASSUMED $ $ The accompanying Notes to Special Purpose Interim Combined Financial Statements are an integral part of these statements. 1 Networking (A Business of Avaya Inc.)Special Purpose Interim Combined Statements of Revenues and Direct Expenses For the six months ended March 31, 2017 and 2016 (Unaudited) (In millions) Six months ended March 31, REVENUES Products $ $ Services $ $ DIRECT EXPENSES Cost of revenues Products $ $ Services Amortization of acquired technology intangible assets Selling, general and administrative Research and development Total direct expenses DEFICIT OF REVENUES OVER DIRECT EXPENSES $ $ The accompanying Notes to Special Purpose Interim Combined Financial Statements are an integral part of these statements. 2 Networking (A Business of Avaya Inc.) Notes to Special Purpose Interim Combined Financial Statements (unaudited) 1. Basis of Presentation and Significant Accounting Policies
